In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2643 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v.                  

ALI AL‐AWADI,  
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Southern District of Indiana. 
           No. 15 CR 0072 — Tanya Walton Pratt, Judge. 
                     ____________________ 

    ARGUED JANUARY 17, 2017 — DECIDED OCTOBER 13, 2017 
                 ____________________ 

    Before EASTERBROOK, WILLIAMS, and SYKES, Circuit Judges. 
    WILLIAMS, Circuit Judge. While he was the only adult in a 
room  of  napping  children  at  the  daycare  where  he  worked, 
Ali  Al‐Awadi  pulled  back  the  underwear  of  one  young  girl 
and took pictures. He claimed at trial that he did so because 
she injured herself on his watch while she was playing on his 
lap and he was checking for injury. The jury did not believe 
him  and  convicted  him  of  making  and  attempting  to  make 
child pornography. He appeals his convictions. Several of his 
2                                                       No. 16‐2643 

arguments  concern  evidence  the  jury  heard  that  Al‐Awadi 
also digitally penetrated the young girl, an act for which he 
was not charged in this case. Although he argues the jury re‐
ceived the wrong standard when it was instructed to deter‐
mine  whether  it  was  “more  likely  than  not”  that  Al‐Awadi 
had molested the girl, the pattern jury instruction given to the 
jury  accurately  told  the  jury  how  to  assess  evidence  of  acts 
other than charged crimes. The jury was also instructed that 
the  government  had  to  prove  the  elements  of  the  charged 
crimes beyond a reasonable doubt for Al‐Awadi to be found 
guilty. Al‐Awadi also argues that the jury heard too much ev‐
idence of the molestation. However, the evidence was permis‐
sible because he placed his intent in taking the pictures at is‐
sue, the molestation evidence was relevant to his intent, and 
the government’s evidence was not unduly repetitive. Finally, 
sufficient  evidence  supports  the  jury’s  conclusion  that  Al‐
Awadi used the young girl to engage in sexually explicit con‐
duct  for  the  purpose  of  producing  a  visual  depiction  of  the 
conduct. 
                       I. BACKGROUND 
    Soon after he began working at a daycare, other teachers 
expressed concern about twenty‐year‐old Ali Al‐Awadi’s in‐
teractions  with  young  female  children  there.  Al‐Awadi  was 
cautioned about sitting children on his lap in the classroom, 
picking up children who could walk, and taking female chil‐
dren into the bathroom. 
    Al‐Awadi  took  a  particular  interest  in  one  young  girl  in 
the  kindergarten  room,  four‐year‐old  Child  Victim  One 
(“CV1”). On August 21, 2014, the daycare was shorthanded of 
staff,  and  Al‐Awadi  took  advantage.  Al‐Awadi  was  sent  to 
cover the kindergarten room during the substitute teacher’s 
No. 16‐2643                                                          3

lunch.  While  he  was  the  only  adult  in  the  room  and  it  was 
darkened for the children to nap, he sat down next  to CV1. 
When she fell asleep, Al‐Awadi opened her pants and pulled 
her underwear away from her. He then took two pictures of 
her vagina. He thought the quality of the pictures was poor 
so  he  took  two  more.  Al‐Awadi  then  placed  his  finger  in 
CV1’s vagina. This woke up the young girl.  
   When  the  teacher  returned  to  the  classroom,  Al‐Awadi 
went  to  his  car  for  about  thirty  minutes.  At  some  point,  he 
deleted the pictures from his cellphone. 
   While  Al‐Awadi  was  still  out  of  the  room,  CV1  told  the 
teacher, “It hurts down there,” while pointing to her vagina. 
When the teacher asked why, CV1 responded, “It hurts down 
there because Mr. Ali touched it.” The teacher reported this to 
the school secretary, who for some reason asked Al‐Awadi to 
return  to  the  kindergarten  room.  The  teacher  asked  CV1  to 
repeat  what  she  had  said,  which  she  did.  Al‐Awadi  then 
picked CV1 up, sat her on his lap, and said, “no, thank you.” 
CV1 left his lap. 
    The secretary also informed the daycare’s assistant direc‐
tor, who then spoke with Al‐Awadi. He claimed that he and 
CV1  had  been  playing,  that  she  jumped  on  his  lap  and 
wrapped her legs around his arm, and that when he pushed 
her off, she pinched her vagina on his watch.  
   After  daycare,  CV1  told  her  mother  she  had  pain  in  her 
vagina and later informed her of what Al‐Awadi had done. 
At the hospital, the nurse who examined CV1 noted swelling 
and several areas of redness that were consistent with digital 
penetration.  A  pediatrician  who  later  examined  CV1  said  it 
was unlikely that her injury was caused by a watch.  
4                                                     No. 16‐2643 

    Law enforcement recovered the deleted images from Al‐
Awadi’s phone, and a DNA test concluded that Al‐Awadi’s 
DNA  was  consistent  with  that  found  on  CV1’s  underwear. 
Law enforcement also discovered that Al‐Awadi had viewed 
child pornography in the past.  
    A second superseding indictment charged Al‐Awadi with 
four counts of sexual exploitation of a minor through the pro‐
duction  of  child  pornography,  in  violation  of  18  U.S.C. 
§ 2251(a),  and  four  counts  of  attempted  production  of  child 
pornography, in violation of 18 U.S.C. § 2251(e). Before trial, 
the government filed notice of its intent to use evidence of Al‐
Awadi’s molestation of CV1, and the district court admitted 
this  evidence  under  Federal  Rules  of  Evidence  404(b)  and 
414(a).  
    Multiple witnesses testified for the government at trial, in‐
cluding CV1 who was then six years old. Al‐Awadi testified 
in  his  own  defense.  A  jury  convicted  Al‐Awadi  on  three 
counts  of  sexual  exploitation  by  producing  child  pornogra‐
phy and on all four of the attempt counts. The district court 
vacated  three  of  the  attempt  convictions  because  they  were 
lesser included offenses of the completed offenses. The judge 
sentenced Al‐Awadi to concurrent terms of 324 months’ im‐
prisonment  and  fifteen  years  of  supervised  release  on  each 
count. Al‐Awadi appeals. 
                         II. ANALYSIS 
     A. No Error in Jury Instructions 
    Al‐Awadi  first  argues  that  the  jury  should  not  have  re‐
ceived the instruction that reads as follows, with our under‐
line  added  to  the  words  with  which  Al‐Awadi  especially 
takes issue: 
No. 16‐2643                                                         5

       You have heard testimony and evidence that the 
       Defendant  committed  crimes,  acts  and/or 
       wrongs  other  than  the  ones  charged  in  the  In‐
       dictment. Before using this evidence, you must 
       decide whether it is more likely than not that the 
       Defendant did the crimes, acts, and/or wrongs 
       that are not charged in the Indictment. If you de‐
       cide that he did, then you may consider this ev‐
       idence to help you decide the Defendant’s intent 
       to produce or attempt to produce child pornog‐
       raphy, absence of mistake in dealing with the al‐
       leged victim or opportunity. You may not con‐
       sider it for any other purpose. Keep in mind that 
       the Defendant is on trial here for sexual exploi‐
       tation  and  attempted  sexual  exploitation  of  a 
       child, not for the other crimes, acts, or wrongs.  
This instruction is our Seventh Circuit Pattern Criminal Jury 
Instruction 3.11, “Evidence of Other Acts by Defendant,” with 
Al‐Awadi’s case‐specific information added. Al‐Awadi main‐
tains that the “more likely than not” language in the instruc‐
tion improperly directed the jury to apply the preponderance 
of the evidence standard to intent, which is an element of the 
charged offenses. Especially because the evidence of molesta‐
tion  had  been  admitted  as  direct  evidence  of  the  charged 
crimes, Al‐Awadi maintains that the result of the instruction 
was that the jury could find the intent element of the charged 
crimes satisfied by a preponderance standard rather than by 
the constitutionally required standard of beyond a reasonable 
doubt. 
   Al‐Awadi  did  not  object  at  trial  to  this  instruction.  The 
government first contends that Al‐Awadi waived any right to 
6                                                      No. 16‐2643 

our review of the instruction. “The touchstone of waiver is a 
knowing  and  intentional  decision.”  United  States  v.  Jaimes‐
Jaimes, 406 F.3d 845, 848 (7th Cir. 2005). The trial transcript re‐
flects a discussion between the district court and counsel out‐
side  the  presence  of  the  jury  before  closing  arguments  in 
which the judge stated, “earlier this morning we talked about 
the  final  instructions,”  and  then  asked  the  government  and 
Al‐Awadi’s counsel whether each “had any objections to any 
of the final instructions.” Al‐Awadi’s counsel responded, “No 
objection to the final instructions, Your Honor.”  
    In  arguing  that  counsel’s  response  constitutes  waiver  of 
any review of the instruction at issue, the government points 
to cases including our decision in United States v. Natale, 719 
F.3d 719 (7th Cir. 2013). But even Natale recognized the harsh‐
ness of a waiver result in cases where defense counsel simply 
says “no objection” during a rote colloquy with a judge, and 
we further noted there that we may review even waived ar‐
guments when “the interests of justice” require it. Id. at 730–
31. More recent cases follow in the same vein. See United States 
v. Ajayi, 808 F.3 1113, 1121–22 (7th Cir. 2015) (reviewing chal‐
lenged  jury  instruction  for  plain  error  even  though  counsel 
stated “no objection” during rote colloquy where government 
stated  instruction was a pattern instruction  but  did not dis‐
close  that  language  was  missing);  United  States  v.  Pust,  798 
F.3d  597,  602  (7th  Cir.  2015)  (reviewing  admission  of  chal‐
lenged statements for plain error where counsel at times said 
“no objection” or “no” when asked if objection to admission). 
Waiver is, after all, an intentional relinquishment of a known 
right, while merely “negligently bypassing” an argument al‐
lows for our review on appeal, albeit under the demanding 
standard of plain error review. Pust, 798 F.3d at 602. Here, the 
contents of the discussion earlier in the morning regarding the 
No. 16‐2643                                                           7

jury instructions are not in the transcript; had they been and 
depending on their content we might have more comfort in a 
finding that Al‐Awadi intentionally relinquished his review 
of Instruction No. 12.  
    In any event, at the least, it is clear that Al‐Awadi forfeited 
his contest to the instruction by failing to object before the dis‐
trict court, and our review of forfeited arguments is for plain 
error.  United  States  v.  Christian,  673  F.3d  702,  708  (7th  Cir. 
2012). That means we will grant relief only if there was an er‐
ror; the error was plain, meaning clear or obvious; the error 
affected the defendant’s substantial rights in that he probably 
would not have been convicted absent the error; and the error 
seriously affected the fairness, integrity, or public reputation 
of judicial proceedings. Id.  
    Because it is a pattern instruction, the instruction at issue 
is presumed to accurately state the law. United States v. Marr, 
760 F.3d 733, 744 (7th Cir. 2014). While the government cer‐
tainly had the burden of proving beyond a reasonable doubt 
that Al‐Awadi committed the charged crimes, on its face In‐
struction  No.  12  is  directed  at  acts  “other  than  the  ones 
charged in the Indictment” and repeats again at the end of the 
instruction that the “Defendant is on trial here for sexual ex‐
ploitation and attempted sexual exploitation of a child, not for 
the other crimes, acts, or wrongs.” The sentence with which 
Al‐Awadi takes issue only speaks of the preponderance of the 
evidence standard for uncharged conduct, as it states:“ … you 
must  decide  whether  it  is  more  likely  than  not  that  the  De‐
fendant  did  the  crimes,  acts,  and/or  wrongs  that  are  not 
charged  in  the  Indictment.”  So  the  instruction  makes  clear 
that it is not about the charged crimes or elements of the of‐
fense, and it only directs the “more likely than not” standard 
8                                                      No. 16‐2643 

to apply to the jury’s determination of whether Al‐Awadi mo‐
lested CV1. See United States v. Gomez, 763 F.3d 845, 854 (7th 
Cir. 2014) (en banc).  
    For  the  elements  of  the  charged  crimes  including  intent, 
on the other hand, the jury was instructed that the standard it 
must  apply  was  that  of  beyond  a  reasonable  doubt.  That  is 
important because we review challenges to jury instructions 
like Al‐Awadi’s challenge to Instruction No. 12 by examining 
the jury instructions as a whole and in the context of the entire 
proceeding. See United States v. Fiedeke, 384 F.3d 407, 411 (7th 
Cir. 2004). When it came to the charged crimes, the instruc‐
tions were clear that the government’s burden of proof was 
that of beyond a reasonable doubt. The elements instruction 
stated that to find the defendant guilty of sexual exploitation 
of a minor, “the Government must prove each of the follow‐
ing elements beyond a reasonable doubt” and then listed the 
elements. The instruction directed that if the jury found the 
government had proved the “elements beyond a reasonable 
doubt,” it should find the defendant guilty, but if it found “the 
Government has failed to prove any of these elements beyond 
a reasonable doubt,” it should return a not guilty verdict. The 
next instruction gave identical directions for the crime of at‐
tempted sexual exploitation of a minor.  
    Non‐elements  instructions  also  reminded  the  jury  of  the 
constitutionally  required  burden  of  proof.  Instruction  No.  3 
stated that the defendant is presumed innocent of each of the 
charges, and that this presumption is not overcome unless the 
jury  is  “convinced  beyond  a  reasonable  doubt  that  the  De‐
fendant  is  guilty  as  charged.”  This  same  instruction  further 
stated  that  the  “Government  has  the  burden  of  proving  the 
No. 16‐2643                                                                  9

Defendant’s guilt beyond a reasonable doubt.” The penulti‐
mate instruction included the direction, “Your sole interest is 
to determine whether the Government has proved its case be‐
yond a reasonable doubt.” The instructions also told the jury 
the government had to prove beyond a reasonable doubt that 
the  defendant  is  the  person  who  committed  the  charged 
crime.  The  instructions  correctly  informed  the  jury  of  the 
standard of proof for the elements, which was a higher stand‐
ard than for non‐charged crimes, acts, or wrongs. We find no 
error,  plain  or  otherwise,  in  the  jury’s  receipt  of  Instruction 
No. 12.1 
      B. Admission of Evidence of Molestation 
    Al‐Awadi makes several arguments on appeal regarding 
the admission of the evidence of the alleged digital molesta‐
tion of CV1. At trial, Al‐Awadi objected to the cumulative ef‐
fect of testimony from multiple witnesses about the molesta‐
tion. He repeats that argument now, so we review the district 
court’s decision to allow all the evidence of the molestation 
that it did for an abuse of discretion. United States v. Fifer, 863 
F.3d 759, 767 (7th Cir. 2017). He also makes several new argu‐
ments on appeal that he did not raise before the district court, 
and for those our review is for plain error. See United States v. 
Schrode, 839 F.3d 545, 554 (7th Cir. 2016).  
    We address first whether evidence of CV1’s alleged mo‐
lestation  was  admissible  at  all  at  trial.  The  government 

                                                 
1 The government also points out on appeal that under Rule 414 (“Similar 

Crimes in Child Molestation Cases”), evidence may be considered “on any 
matter to which it is relevant,” which overrides the propensity bar in Rule 
404, United States v. Stokes, 726 F.3d 880, 896 (7th Cir. 2013), so Instruction 
No. 12 may have been more favorable to Al‐Awadi than the law required. 
10                                                     No. 16‐2643 

needed to prove as an element of the charged crime of making 
child pornography that Al‐Awadi took the photographs with 
the requisite intent. See 18 U.S.C. § 2251(a). And in this trial, 
Al‐Awadi’s intent was the principal dispute. He did not con‐
test that he had taken the photographs. Instead, his position 
throughout trial was that he had not taken the pictures with a 
sexually  motivated  intent.  His  counsel  argued  in  opening 
statements that Al‐Awadi had another valid reason to take the 
pictures,  albeit  a  “stupid  reason,”  and  Al‐Awadi  took  the 
stand and testified he was worried he had hurt CV1 so he took 
the  pictures  to  check  for  injury.  While  saying  it  was  the 
“dumbest thing” he had ever done, Al‐Awadi maintained he 
had not taken the four photographs with sexual intent.  
    Al‐Awadi therefore placed his intent at issue. The district 
court allowed evidence of the molestation at trial as direct ev‐
idence of the charged crimes, and the government introduced 
the evidence of molestation that was within seconds of when 
Al‐Awadi took the photographs as evidence that Al‐Awadi’s 
intent  in  taking  the  pictures  was  a  sexually  motivated  one. 
The  molestation  made  Al‐Awadi’s  criminal  intent  in  taking 
the  photographs  more  probable  than  it  would  have  been 
without the evidence of molestation, so the molestation was 
relevant. See Fed. R. Evid.401, 402. 
    Repeating an argument he made before the district court, 
Al‐Awadi argues that too much evidence of the molestation 
was admitted. He emphasizes that he was charged with mak‐
ing child pornography, not with the crime of child molesta‐
tion. The jury heard evidence of the molestation from the sub‐
stitute  kindergarten  teacher,  who  was  the  first  person  CV1 
told;  the  daycare’s  assistant  director,  who  interviewed  both 
No. 16‐2643                                                      11

CV1 and Al‐Awadi; CV1’s parents, who uncovered the mo‐
lestation and took CV1 to the hospital; and from people who 
investigated the allegations—the nurse who examined CV1, 
the lead detective, the pediatrician who did  a follow‐up ex‐
amination,  and two forensic scientists who examined CV1’s 
clothing for DNA and bodily fluids. We do not find an abuse 
of discretion in the district court’s decision to admit the testi‐
mony from the multiple witnesses. The witnesses added dif‐
ferent  meaningful  pieces  to  the  account,  and  we  do  not  see 
here an improper “drum beat repetition” of a victim’s story, 
cf. Stone v. State, 536 N.E.2d 534, 541 (Ind. Ct. App. 1989), or 
the admission of “gruesome and unnecessary details,” United 
States v. Ostrowsky, 501 F.2d 318, 323 (7th Cir. 1974), as in the 
cases  to  which  Al‐Awadi  points,  especially  in  light  of  Al‐
Awadi’s defense at trial. 
    Al‐Awadi also argues that the district court failed to con‐
duct a proper Rule 403 analysis that balanced the evidence’s 
probative value with its potential for unfair prejudice. See Fed. 
R. Evid. 403 (“The court may exclude relevant evidence if its 
probative  value  is  substantially  outweighed  by  a  danger 
of … unfair prejudice … .”); United States v. Loughry, 660 F.3d 
965, 972 (7th Cir. 2011) (finding district court erred by failing 
to explain how it balanced the Rule 403 considerations). We 
disagree. The district court first stated why it found the evi‐
dence admissible: it was direct evidence of guilt, and if not, it 
was admissible under Rule 414 subject to Rule 403’s balancing 
test. It then explained why it concluded the molestation evi‐
dence was not unfairly prejudicial, stating that Al‐Awadi had 
not  objected  to  most  of  it,  the  details  were  probative  to 
demonstrate  CV1’s  credibility,  and  the  evidence  was  not  so 
graphic that  its  prejudicial impact  outweighed its  probative 
value. 
12                                                     No. 16‐2643 

    Al‐Awadi makes other arguments regarding admissibility 
issues, all of which we review for plain error because they are 
raised for the first time on appeal. He argues that the govern‐
ment failed to establish a temporal connection between CV1’s 
reports of pain and the alleged molestation. For example, the 
substitute kindergarten teacher testified that on the day at is‐
sue,  CV1  told  her  Al‐Awadi  had  touched  her  “all  the  way 
down there and it really hurts. And Mommy said that I can’t 
take a bubble bath no more because it’s going to hurt worse.” 
Because CV1’s mother was not at the day care that day, Al‐
Awadi argues that the conversation about a bubble bath be‐
tween CV1 and her mother must have taken place before Al‐
Awadi had any contact with CV1 on the day at issue.  
    There was no plain error in the district court’s finding of 
sufficient evidence of a temporal connection between the al‐
leged  molestation  and  CV1’s  reports  of  pain  to  warrant  ad‐
mission of the molestation evidence. Among other evidence, 
CV1 said that she was not hurting before Al‐Awadi inserted 
his finger in her, and the medical evidence supported an in‐
ference that her pain was from the molestation. Discrepancies 
in the conflicting testimony about timing go to the evidence’s 
weight, not to its admissibility. See United States v. Mokol, 646 
F.3d 479, 484 (7th Cir. 2011). Al‐Awadi’s attorney had the op‐
portunity to, and did, cross examine witnesses regarding con‐
tradictions in the timing. We find no plain error. 
    Al‐Awadi also argues that the videotaped statement CV1 
gave  to  law  enforcement  should  not  have  been  admitted  at 
the trial that took place two years after the events. CV1 testi‐
fied at trial and appeared for cross examination, so the Con‐
frontation  Clause  did  not  bar  the  introduction  of  her  prior 
statement.  See  Crawford  v.  Washington,  541  U.S.  36,  59  n.9 
No. 16‐2643                                                          13

(2004) (“[W]hen the declarant appears for cross‐examination 
at trial, the Confrontation Clause places no constraints at all 
on  the  use  of  his  prior  testimonial  statements.”).  He  also 
seems to suggest a due process violation in the admission of 
the videotaped statement, but his argument is difficult to dis‐
cern. We find no plain error in the admission of the statement 
or of any other challenged evidence.  
    C. Sufficiency of the Evidence 
    Al‐Awadi also argues that it is not clear which body part 
is depicted in the pictures he took so the evidence at trial was 
insufficient to support his convictions. We will only set aside 
a  guilty  verdict  on  the  basis  of  insufficient  evidence  “if  the 
record  contains  no  evidence  from  which  a  reasonable  juror 
could have found the defendant guilty.” United States v. Long‐
street, 567 F.3d 911, 918 (7th Cir. 2009).  
    To  sustain  Al‐Awadi’s  convictions  under  18  U.S.C. 
§ 2251(a), the statute requires that he must have used CV1 to 
engage in “sexually explicit conduct for the purpose of pro‐
ducing [a] visual depiction of such conduct.” The statute de‐
fines “sexually explicit conduct” to include the “lascivious ex‐
hibition  of  the  genitals  or  pubic  area,”  18  U.S.C. 
§ 2256(2)(A)(v), but it does not define “lascivious exhibition.” 
We have said that a lascivious exhibition “is one that calls at‐
tention to the genitals or pubic area for the purpose of eliciting 
a sexual response in the viewer.” United States v. Russell, 662 
F.3d 831, 843 (7th Cir. 2011). More than mere nudity is neces‐
sary. United States v. Miller, 829 F.3d 519, 524 (7th Cir. 2016). 
Instead, “the focus of the image must be on the genitals or the 
image must be otherwise sexually suggestive.” Id. at 524–25 
(quotation omitted). Whether pictures reflect a lascivious ex‐
hibition is “an intensely fact‐bound question,” United States v. 
14                                                     No. 16‐2643 

Schuster, 706 F.3d 800, 806 (7th Cir. 2013), so “the question is 
left to the factfinder to resolve, on the facts of each case, ap‐
plying common sense.” Russell, 662 F.3d at 843. 
    Al‐Awadi does not contest that the photographs he took 
were of CV1’s pubic area. Instead, he argues that his convic‐
tions cannot stand because he contends that it is difficult to 
tell only from looking at the pictures the body part that is de‐
picted.  
    Sufficient  evidence  supports  the  convictions  here.  Al‐
Awadi does not dispute that the pictures are in fact of CV1’s 
nude genital area, and he acknowledged at trial that he pulled 
back CV1’s clothing to focus on her genital area when taking 
the  pictures.  The  jury  also  heard  that  he  had  previously 
shown an interest in CV1—the two called each other “Little 
Baby,”  for  example—and  that  he  had  prior  interest  in  child 
pornography.  See  Schuster,  706  F.3d  at  807.  The  latter  facts 
were relevant in assessing the images and in particular in de‐
termining whether the images were “for the purpose of elicit‐
ing a sexual response in the viewer” because Al‐Awadi had 
“disclaimed any intent to create a sexually suggestive image.” 
Russell, 662 F.3d at 843; see also Schuster, 706 F.3d at 806. There 
was sufficient evidence for the jury to conclude that Al‐Awadi 
took the photographs of CV1’s genital area for the purpose of 
eliciting a sexual response in him. Cf. Russell, 662 F.3d at 843 
(explaining that subjective intent and motive of the creator of 
the photographer  can be a  relevant consideration);  Schuster, 
706 F.3d at 806.  
    That it may be difficult for some viewers to tell from the 
pictures  alone  which  part  of  the  body  is  depicted  does  not 
preclude  conviction  here.  The  pictures  for  which  Al‐Awadi 
was  convicted  of  making  child  pornography  clearly  show 
No. 16‐2643                                                           15

CV1’s skin, and Al‐Awadi does not dispute that the pictures 
are  of  CV1’s  genital  area.  Cf.  United  States  v.  Levy,  385  Fed. 
App’x 20, 23 n.4 (2d Cir. 2010) (unpublished) (declining to de‐
cide whether a blurry image can support a § 2251(a) convic‐
tion for making child pornography). The Fourth Circuit has 
even affirmed a § 2251(a) conviction when no visual depiction 
resulted  because  a  videotape  stopped  before  the  victim  un‐
dressed, reasoning that the crime was complete when the de‐
fendant induced the victim to engage in sexually explicit con‐
duct “for the purpose of” making a visual depiction. United 
States v. Buculei, 262 F.3d 322, 327–28 (4th Cir. 2001). We need 
not consider that scenario, though, because pictures of CV1’s 
genital area were in fact taken. The jury was justified in find‐
ing  that  Al‐Awadi  used  CV1  to  engage  in  sexually  explicit 
conduct for the purpose of producing a visual depiction of the 
conduct.  
                          III. CONCLUSION 
    The judgment of the district court is AFFIRMED.